Title: To George Washington from Edward Newenham, 10 October 1789
From: Newenham, Edward
To: Washington, George

 
          
            Dear Sir
            10th October 1789
          
          I would not omit the first opportunity of expressing the Additional obligation your Excellency has conferred on me, by introducing me to that Respectable Character Mrs Montgomery; She forwarded your Letter by the post, as she is at Lord Ranelaghs twelve miles from this; Early the Next morning Lady Newenham & I paid our Respects, & had the pleasure of meeting her; Anxious to enjoy her Company we pressed her to return and Spend a few days here; She returned the Visit on the following day & has promised on her return from Visiting her late Brave soldiers Relations to favor us with her Company; I introduced her into my American Room, which gave her much Satisfaction, as she saw your Excellencys & the pictures of all the Respectable Characters in America; she remarked with pleasure the picture of One Arnold reversed and his Treason wrote under it—she viewed the Bust of the Venerable and Great Franklin with Sensible Emotion—we had but a short Time for Conversation, as Lord Ranelagh was in a hurry to attend at the Levee of the Lords Justices—little did I expect to see the widow of that Man, on whose Death I publickly expressed my sentiments of the American War and his Character, by appearing in Parliament in full mourning and attending Levees in the same Dress—at that Period others were afraid to express their feelings, but from that moment, the papers announcing what I did, public Conversation became more free & the merits of the Attack and Defence of Liberty were properly canvassed—It was soon Afterwards that I was Chairman of the first meeting that reprobated & Stopped the plan of Sending all the Military of this Kingdom to America, & hiring Hessians & Hannovarians from the Carcass Butchers of Germany.
          I acquainted the Duke of Leicester Lord Charlemont &c. &c. of Mrs Montgomerys arrival; they immediately wrote me word, “that they would wait on her, & particularily so, on account of the Great Character that recommends her” these are the words of all the Answers I have got—General Massy with whom General Montgomery was well acquainted at the first Siege of Quebec, has paid his respects to her, the very day I wrote to him; Lady

Newenham will Continue her attention—I sent the Duke of Leicesters & Lord Charlemont letters to her.
          Every day brings accounts of the Spirit of Liberty Spreading through Europe—though nothing of that Kind has, as yet, occurred in Sweden, I am inclined to think that if the King is not very Circumspect, the People will renovate the Constitution, & again recall their right of Elections & priviledges—there is much discontent in that Country, & Russia is growing too ponderous & Extensive for the Sovereign of Petersborough to Command so distant an Empire.
          a Number of the first Men of Character Rank & fortune in this Country have associated under the Name of the Whig Club, & Each Member is pledged under his hand to Support Certain popular Measures; it will, I hope, encrease to a proper degree of Strength & Consequence—Something of that Kind is now wanting for the present Administration is taking longer Strides to Despotism, than ever any former Administration attempted, Even North & Bute never ventured to insult this Country, as our present Vice-roy has presumed to do—he did not think himself very Safe here, therefore he left us & I beleive will not return again—Reports Say that Weymouth (the foe of American Freedom) is to succeed him.
          I have the Honor to send your Excellency a few papers, hoping they may not be delayed, as they Contain the truest accounts from France—though it may happen that you have recived them before the arrival of this Letter.
          There is a Spirit arizen in the City of Dublin against the unconstitutional & expensive Police, which is an absolute Burthen of £21,000 a year instead of £4600, exclusive of the Ministerial patronage—as it adds 240 Votes to their Interest in the City, & near 100 in this County—their Greatest Efforts will be exerted at the Ensuing Election to Carry one Member for the City & two for this County; in the Latter Case they have got (as they have done for these 21 years) the other two Candidates to Join against me—however I hope to Succeed—though I never Spend in money, Meat, Drink or Promises the Value of one Shilling on the Contests for 21 years, except the poll Clerks, one Lawyer & advertizements—I never have an Election Dinner—I laid down this Rule on my first Entrance into Public Life & have

never altered my plan—nor do I ever solicit any Voter a second Time.
          This season has been the wettest, most Stormy & irregular, which has happend here these 15 years—between the blasts, rains & Lightning all our fruit was destroyed—our Corn damaged, but we have Still enough for our own Consumption; Hay in greater plenty than has been Known for 7 years—that will prevent the great rize (with abundance of Potatoes) of other Articles. With the warmest Sentiments of Respect for your Excellency, and an unalterable attachment to the Liberties of America I remain Dear Sir your most faithfull & most obt Humble Sert
          
            Edward Newenham
          
          
            Lady Newenham joins in best regards to Mrs Washington.
            I should be glad of the Journals of the New Congress—why has Mr Thompson resigned.
          
        